60 F. Supp. 626 (1945)
UNITED STATES
v.
26 DOZEN BOTTLES, etc., OF WHEATAMIN BRAND CEVIGARDS.
No. 1600.
District Court, W. D. Michigan, S. D.
March 23, 1945.
*627 Joseph F. Deeb, U. S. Atty., of Grand Rapids, Mich., for the United States.
Warner, Norcross & Judd, of Grand Rapids, Mich., for defendant.
RAYMOND, District Judge.
Application of the principles of statutory construction discussed by Judge McAllister in the case of Commissioner of Internal Revenue v. Strong Mfg. Co., 6 Cir., 124 F.2d 360, 364, results in the conclusion that the words "district of reasonable proximity to the claimant's principal place of business" as used in Section 334(a) of Title 21 U.S.C.A., providing for removal for trial to another district of a libel for condemnation proceedings under the Federal Food, Drug and Cosmetic Act, do not include authority to remove to the district within which claimant's principal place of business is located. See United States v. Six Dozen Bottles, etc., D.C., 55 F. Supp. 458; U. S. v. 168 Dozen, etc. Bromo Seltzer, (unreported) decided May 25, 1939[1], by Judge Clancy, S. District of New York; United States v. 74 Cases, etc., D.C., 55 F. Supp. 745.
An order will accordingly be entered remanding said cause to the United States District Court for the Western District of Missouri, Western Division.
NOTES
[1]  No opinion for publication.